Citation Nr: 0941527	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-05 754	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 90 percent for 
residuals of a right hip replacement due to multiple 
fractures and arthritis. 

2.  Entitlement to a compensable rating for a deformity of 
the penis. 

3.  Entitlement to a compensable rating for a suprapubic 
scar. 

4.  Entitlement to total disability based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to 
October 1957. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In August 2009, the Board received correspondence from the 
Veteran's surviving spouse in which she requested 
substitution as the claimant for the purposes of continuing 
the appeal.  For reasons provided below, the Board refers the 
surviving spouse's petition for substitution to the RO for 
adjudication.  


FINDING OF FACT

The Veteran died on June [redacted], 2009. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On August 17, 2009, the Board received correspondence from 
the Veteran's surviving spouse that included a certificate 
showing that the Veteran died on June [redacted], 2009.  

Regrettably, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated as shown on the 
first page of this decision.  

In August 2009, the Board received a timely petition for 
substitution from the Veteran's surviving spouse.  Therefore, 
the petition is referred to the RO for adjudication.  




ORDER

The Veteran's appeal is dismissed.



		
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


